Citation Nr: 0942032	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  00-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a disorder of the 
larynx.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A. 


WITNESSES AT HEARING ON APPEAL

Appellant and RP, a friend


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1975 to April 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a November 2005 decision, the Board denied 
the claims.  The Veteran appealed the Board's determination 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  A Court Order vacated the 
November 2005 Board decision and remanded the case for 
additional development.  

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2008.  

During his Travel Board hearing, the Veteran requested an 
opportunity to update his VA clinical records.  The Veteran 
submitted a written, signed waiver of his right to have those 
records reviewed by the agency of original jurisdiction prior 
to review of the records by the Board.  38 C.F.R. § 20.1304 
(2009).  The Veteran submitted 12 pages of VA outpatient 
records dated in 2008, printed in July 2008.  

In November 2008, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 
38 C.F.R. § 20.901 (2009).  The VHA experts provided a 
response in January 2009.  The Board provided a copy of the 
opinion to the Veteran to review and an opportunity to 
respond, and a copy to the attorney then representing the 
Veteran.  In May 2009, the Veteran's representative requested 
an extension of 30 days for the period allowed to the Veteran 
for a response to the medical opinion obtained.  The Board 
granted an extension of 60 days from June 8, 2009.  That 60-
day period has now expired, and appellate review may proceed.  

During the 60-day extension requested by the Veteran's 
attorney, the Veteran, through his attorney, submitted a 
withdrawal of the appeal in late June 2009.  However, a few 
days later, before the written, mailed request to withdraw 
the appeal was received by the Board, the Veteran submitted 
by facsimile a request to ignore the withdrawal of the 
substantive appeal.  Therefore, the claims addressed in the 
Decision below remain in appellate status.

The Veteran was asked to clarify who was representing him, 
since the appointment of an attorney to represent the Veteran 
was dated in 2005, and a most recent appointment, dated in 
2007, appointing a service organization, is of record, and 
given the conflicting communications submitted by the Veteran 
and the attorney in June 2009 through August 2009.  In 
September 2009, the Veteran submitted an updated VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative.  The Veteran did not limit that 
representation.  

In facsimile correspondence submitted in late June 2009, the 
Veteran stated that he was planning to request his "service 
and medical records" from his service department.  The 
Veteran requested that the Board Remand the appeal so that 
the agency of original jurisdiction could review this "new 
evidence" to be submitted.  The Veteran's statement that he 
is seeking service personnel records and service treatment 
records is not additional evidence.  The Veteran's statement 
of a plan to submit evidence is not, in and of itself, 
"additional evidence" which would trigger the procedural 
right to review by the AOJ.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  The Veteran's service treatment records are 
associated with the claims files.  Appellate review may 
proceed.  

The Veteran's June 2009 statement submitted by facsimile also 
states that he is "requesting review" of his claims file 
"for an earlier effective date of 1983."  This statement 
may be an attempt to raise an additional claim.  If so, the 
Veteran must submit that claim to the agency of original 
jurisdiction, and he is advised to request the assistance of 
his representative if he requires assistance with the 
submission of a claim to the AOJ.  The June 2009 facsimile 
submission is REFERRED to the AOJ for any action required.   

In August 2009, the Veteran submitted evidence he contended 
had been overlooked.  The evidence submitted in August 2009 
consists of duplicates of several pages of a 1984 VA rating 
decision, duplicates of a February 1976 service treatment 
record, one typed page from a 1984 examination report, and 
one xerographic copy of handwritten notes on a printed VA 
examination form which is a duplicate of one of the 
handwritten pages of a report of 1984 VA examination.  Each 
of these items is of record, and review of each of these 
items of evidence is reflected in the record.  This evidence 
is not "new" evidence, and does not require review by the 
agency of original jurisdiction prior to the Board's 
appellate review of the claims addressed in this appeal.  
38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  A chronic back disorder was not present in service, or 
within one year after the Veteran's service discharge, and 
the evidence establishes that a current back disorder is not 
related to the Veteran's service or any incident of active 
service.

2.  A bilateral chronic knee disorder was not present in 
service, or within one year after the Veteran's service 
discharge, and the evidence establishes that a current knee 
disorder is not related to any incident of active service.

3.  The Veteran's current larynx disorder is not related to 
any incident of active service but rather, is due to chronic 
alcohol and tobacco use, for which service connection is 
precluded by law, even if chronic since service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
are not met, nor may a back disorder be presumed service-
connected.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for service connection for a bilateral knee 
disorder are not met, nor may a back disorder be presumed 
service-connected.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  The criteria for service connection for a disorder of the 
larynx are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the claimed disorders were first 
manifested in service or have been chronic and continuous 
following his service discharge.  Before assessing the merits 
of the appeal, VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Before 
considering the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

In this case, the Veteran submitted his claim in 1997, 
several years prior to enactment of the VCAA.  The initial 
claim was denied before the VCAA was enacted.  The Veteran 
was first advised of VA's duties to him under the VCAA by a 
letter issued in August 2003.  

Beginning in 2005, the Veteran was represented by an attorney 
for the issues on appeal.  Counsel made several submissions 
on behalf of the Veteran during the course of this appeal.  
See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding 
VCAA notice error not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by a VCAA notice error); see also Andrews 
v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, but not those of counsel, are entitled to 
sympathetic reading below).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary.  
The Veteran's numerous submissions to VA over the course of 
this appeal demonstrate that he has been informed of the 
criteria for service connection and understands the types of 
evidence he may submit to substantiate his claims.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden 
of demonstrating prejudicial error on appeal).  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claim addressed in this decision.  The Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, service treatment records are associated with the 
claims file.  VA treatment records have been obtained.  VA 
examinations and opinion have been obtained.  38 C.F.R. 
§ 20.901.  Evidence identified by the Veteran has been 
obtained.  All actions directed in the Joint Motion for 
Remand and Order of the U.S. Court of Appeals for Veterans 
Claims (Court) have been accomplished, following the 
Veteran's appeal to the Court.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Although the Veteran indicated, in a July 2009 statement, 
that he planned to submit service department records, the 
claims file reflects that the Veteran's service treatment 
records are associated with the claims file, having been 
obtained by VA in connection with a claim submitted in 1983.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for arthritis 
occurring within one year following service discharge, and 
the provisions regarding presumptions have been considered.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).   Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.   38 C.F.R. § 
3.310.   Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).



1.  Claim for service connection for a back disorder

By a rating decision issued in 1984, a claim for service 
connection for a back disorder was denied.  The evidence of 
record at that time disclosed that the Veteran sought 
evaluation for back pain, among other symptoms, after he fell 
down some stairs and injured his back in October 1975.  There 
was a hematoma on the left upper back.  No diagnosis was 
assigned.  The Veteran's March 1976 service separation 
examination described the Veteran's spine as normal.  

Also of record at the time of the 1984 rating decision were 
February 1984 and March 1984 private and VA clinical 
evaluations, which disclosed that the Veteran reported on-
the-job injury to his back post-service.  The summary of VA 
hospitalization in May 1984 through June 1986 discloses 
treatment only of the Veteran's service-connected 
schizophrenia.  

Additional evidence of record at the time of the March 1999 
denial of the request to reopen the claim includes July 1987, 
October 1987, and July 1990 evaluations related to an 
incarceration.  These evaluations disclose that the Veteran 
sustained gunshot wounds to his chest wall, resulting in 
pneumothorax, when he was shot in the back in February 1986.  
On another occasion, he injured his right leg in a fight with 
his brother.  At April 1998 VA examination, the Veteran 
reported that he had injured his back in service in a motor 
vehicle accident.  Radiologic examinations of the thoracic 
and lumbar spines were interpreted as essentially normal, 
with very mild thoracic scoliosis.  There were multiple 
shrapnel particles in the left chest wall.  The examiner 
concluded that the Veteran had chronic lumbar strain.  

In March 1999, the RO denied a request to reopen the claim 
for service connection for a back disorder.  By a June 2003 
Decision, the Board determined that the Veteran had timely 
appealed the denial of the request to reopen the claim, and 
Remanded the claim for notice under the VCAA and development.  
In November 2005, the Board affirmed the RO's determination 
to reopen the claim and deny the claim on the merits.  The 
Veteran appealed that denial.  The Court's March 2007 Order, 
incorporating a February 2007 Joint Motion for an Order 
Vacating and Remanding the Board Decision in Part, directed 
that the Veteran be afforded a hearing before the Board.  The 
Court did not vacate that part of the Board's decision which 
affirmed the reopening of the claim.  Therefore, only the 
claim of entitlement to service connection for a back 
disorder is before the Board for appellate review.

At his July 2008 hearing before the Board, the Veteran 
testified that the injury to his back in the motor vehicle 
accident in service occurred prior to the incident in which 
he fell down the stairs.  He testified that he received a 
shot for the pain following the motor vehicle accident and 
was profiled to be off duty for 24 hours.  He testified that 
his post-service occupation as a steel worker was very 
physical, but he never injured his back at work.

The Board sought medical opinion to further develop the 
Veteran's claim.  The reviewer concluded that it was "highly 
unlikely" that the Veteran's current complaints of back pain 
were related to his service.  The examiner explained that low 
back pain, with or without injury, was a common complaint.  
There was no significant pathology of the Veteran's back in 
service, and the report noted the Veteran's lack of continued 
complaints of back pain after initial injuries in service.

The Veteran's lay testimony to his belief that his current 
back pain is a result of a motor vehicle accident he was 
involved in during service is not competent medical evidence 
to establish such etiology.  While onset or symptoms of some 
disorders may be readily observable by a lay person, a lay 
person cannot readily observe whether there is residual back 
injury after an episode of back pain.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Therefore, the Veteran's lay testimony that he sustained a 
back injury in service which results in current symptoms is 
not lay evidence which can support the relationship of a 
present disability with the Veteran's service in the absence 
of contemporaneous medical evidence.  

The record is entirely unfavorable to a finding that there is 
contemporaneous medical evidence that the Veteran complained 
of back chronically and continuously after October 1975.  In 
particular, there is no notation that the Veteran reported 
back pain at any time during hospitalization in February 1976 
through March 1976, when he was evaluated for service 
discharge.  Moreover, the record reflects that the Veteran 
worked as "hi-lo driver" driver prior to March 1984 VA 
examination.  The Veteran's report at the 1984 examination 
that he sustained an on-the-job back injury when scrap metal 
fell on him directly contradicts the Veteran's 2008 
testimony.  

The 1984 examination report, which is devoid of any history 
or complaint of chronic back pain following service, is more 
accurate that the Veteran's recollection of those events some 
20 years later.  The Veteran has stated that he did not seek 
treatment for a back disorder or complaints of back pain 
prior to 1983.  There is no evidence that a back disorder was 
present within one year following the Veteran's service 
discharge.  No presumption of service connection is 
applicable.  

Moreover, the record reflects that the Veteran underwent VA 
and private medical and psychiatric evaluations in 1984, 
1985, 1986, and 1987, for a variety of reasons.  There is no 
evidence that the Veteran reported chronic back pain at the 
time of those examinations or that a diagnosis of back pain 
or of a back disorder was assigned at the time of those 
evaluations.  Thus, the Board finds that the Veteran's 
current statements that he has had chronic and continuous 
back pain since he sustained injuries to the back in service 
are not credible.  

The preponderance of the medical evidence and credible lay 
evidence is against the claim.  Because the preponderance is 
against the claim, there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim is 
denied.

2.  Claim for service connection for a bilateral knee 
disorder

The Veteran's service treatment records reflect that he 
reported that he hurt his shins following a motor vehicle 
accident in August 1975.  There is no record that he 
complained of knee pain during the remainder of his service.  
The Veteran's musculoskeletal system and lower extremities 
were described as normal in his March 1976 separation 
examination.

The Veteran complained of back and ankle pain at the time of 
1984 VA examination, but there is no record of a complaint of 
knee pain and no medical finding of any abnormality of either 
knee.  The Board finds the absence of complaint of knee pain 
at the time of this examination, some 8 years after the 
Veteran's service discharge, particularly significant.  There 
is no evidence that a knee disorder was present within one 
year following the Veteran's service discharge.  No 
presumption of service connection is applicable.

The reports of VA and private medical and psychiatric 
evaluations in 1984, 1985, 1986, and 1987 are devoid of 
information about the Veteran's knees.  No history of knee 
pain or complaint of pain in either knee is noted.  

On VA examination in 1998, the Veteran reported that his 
knees would sometimes give out on him.  No diagnosis of a 
knee disorder was assigned.  On VA examination conducted in 
February 2004, the Veteran did not use a knee brace or cane.  
There was an occasion clicking noise on motion, but there was 
no instability, tenderness, or pain on motion.  The examiner 
stated that radiologic examination of the knee disclosed no 
residuals of traumatic pathology.  The examiner concluded 
that the current knee disorder was not likely to be due to an 
injury in service.  In particular, the examiner noted that 
the radiologic and physical examination was essentially 
stable, without any residual of trauma or other orthopedic 
pathology.  

VA outpatient records dated in 2008 disclose that the Veteran 
was found to have gout.  A diagnosis of osteoarthritis, both 
knees, was also assigned.  

The reviewer who provided a January 2009 opinion concluded 
that the Veteran had mild degenerative joint disease in both 
knees.  The examiner further concluded that it was "highly 
unlikely" that the current knee disorder was related to any 
injury the Veteran sustained in service.  In particular, the 
examiner discussed the Veteran's contention that his knees 
were injured in a motor vehicle accident in service in which 
the Veteran's shins were injured.  The examiner noted that 
such an injury would only create ongoing problems if there 
was ligamentous damage to the structures of the knee or a 
fracture.  The examiner explained that there was no evidence 
that the Veteran had significant swelling, the need for 
further treatment, knee instability, difficulty walking, or 
pain consistent with such ligamentous damage or fracture.  
The examiner stated that the appearance of the Veteran's most 
recent radiologic examination was not consistent with a knee 
injury more severe than a contusion.  Thus, the examiner 
concluded, it was "highly unlikely" that the current knee 
disorder or either knee was the result of an injury in 
service.  

The evidence is unfavorable to the Veteran's claim.  Each 
examiner who considered the matter concluded that it was 
either "unlikely" or "highly unlikely" that the Veteran 
had a current knee disorder related to his service, or any 
incident thereof, including injury sustained in a motor 
vehicle accident in 1975.  The explanation of the unfavorable 
opinions included detailed rationale, explaining why service 
treatment records, post-service medical records, and current 
radiologic and physical examinations were unfavorable to the 
claim.  

The only evidence favorable to the Veteran's claim is the 
Veteran's lay belief that his current knee disorders were 
sustained in a motor vehicle accident he was involved in in 
service.  The only evidence supporting the claim is the 
Veteran's statements and testimony regarding his belief that 
his knee disorder has been chronic and continuous since 
service.  However, onset or symptoms of degenerative joint 
disorder of a knee is not readily observable by a lay person.  
No knee disorder which might be readily observable, such as a 
fracture, has been medically diagnosed.  The Veteran's lay 
statements do not establish that he incurred a knee injury to 
either knee which became chronic in service.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

Moreover, the Veteran's testimony that a knee disorder has 
been chronic and continuous since service is not supported by 
VA or private treatment records dated prior to 1998.  The 
clinical evidence about the Veteran's complaints and history 
prior to 1998 is lengthy, encompassing almost two volumes of 
the claims file.  The claims file in its entirety is now five 
volumes in length.  The contemporaneous evidence prior to 
1998 is more credible than the Veteran's assertions since he 
submitted this claim in 1997.  The Veteran's lay testimony is 
not credible to establish that he had chronic and continuous 
knee pain following service, in the absence of clinical 
records during the first 20 years after the Veteran's service 
discharge to support the lay contentions.  

The preponderance of the competent medical evidence and 
credible lay evidence is against the claim.  Because the 
preponderance is against the claim, no provision regarding 
resolution of reasonable is applicable.  38 U.S.C.A. 
§ 5107(b).  The claim is denied.

3.  Claim for service connection for a disorder of the larynx

Service medical records are negative for complaint, 
diagnosis, or treatment for a larynx disorder.  The Veteran's 
March 1976 discharge examination describes his mouth, throat, 
and respiratory system as normal.

VA examination in March 1984 included a diagnosis of old 
fracture of the larynx with aretnoid area displacement.  No 
opinion as to etiology for the larynx injury was provided.  
During VA psychiatric examination in March 1984, the Veteran 
reported that he sustained job-related injuries in 1981 when 
some scrap metal fell on him.  He also reported that he had 
been beaten with a baseball bat in a case of mistaken 
identity.  The examiner commented that it appeared the 
Veteran had an actual injury of his larynx, but that he may 
also have well had some somatic delusions and what appeared 
to be rather histrionic hysterical manifestations when he was 
in service.

The records of May 1984 to June 1984 VA hospitalization 
reflect that the Veteran reported a fight with his brother in 
which each shot the other.  VA hospital records dated from 
September to November 1985 noted the Veteran was preoccupied 
about changes in his neck and throat that he believed were 
the result of injuries incurred during boot camp when he was 
used to demonstrate a training exercise.  The reports of June 
1987 and July 1987 evaluations conducted for purposes of 
incarceration reflect hat the Veteran provided a history of 
having sustained a crush injury of the larynx in 1975 during 
service.  The Veteran reported that the larynx injury was not 
discovered until 1983.  At the time of July 1987 evaluation, 
the Veteran had a small scar on the back from an old gunshot 
wound injury.  The Veteran reported that he sustained a 
pneumothorax in 1986 when he was shot in the back.

On VA examination in February 1990 the Veteran reported he 
sustained a broken larynx in a training exercise in boot 
camp.  No diagnosis or additional comments as to this 
disorder were provided.  In his November 1997 claim for 
service connection, the Veteran asserted his larynx had been 
crushed in a training exercise with a rubber hose.  He 
reported that mouth to mouth resuscitation was required to 
revive him.

VA examination in April 1998 revealed a normal larynx.  
Indirect laryngoscopy demonstrated true vocal cord mobility 
was intact with no evidence of lesions.  There was no 
erythema or edema of the supraglottic larynx.  In his 
February 2002 substantive appeal, the Veteran stated his boot 
camp instructor had broken his larynx when he strangled him 
until he was unconscious.  He reported the injury was first 
discovered by X-ray examination in December 1983.

Videostrobic laryngeal imaging conducted in March 2004 
discloses that the Veteran's true vocal cord functioning was 
bilateral and symmetrical.  There was mild erythema, mild 
edema, and no suspicious lesions.  There were tissue changes 
suggestive of reflux.  Computerized acoustic analysis 
suggested mild hoarseness.  

On VA examination in May 2004, the Veteran provided a history 
of a larynx injury during service.  The Veteran had mild 
hoarseness that was barely perceptible.  He was able to speak 
easily and effortlessly and his voice was strong.  There were 
no obvious voice impediments and he was able to swallow 
satisfactorily.  There was no difficulty breathing through 
the nose, no discharge, and no dyspnea at rest or on 
exertion.  The examiner noted speech pathology records 
revealed mild vocal abnormalities and mild changes of reflux 
laryngitis, but that there did not appear to be any permanent 
laryngeal injury from the reported incident in service.

VA outpatient treatment records dated in 2008 reflect that 
the Veteran was not treated for any disorder of the larynx 
from January 2008 through July 14, 2008.  

By an opinion rendered in February 2009, a VA reviewer stated 
that the findings on March 2004 videostroboscopy "do not 
support a structural laryngeal injury."  The examiner stated 
that the Veteran's intermittent hoarseness was related to use 
of tobacco, and possibly alcohol use, and to acid reflux 
disease, but was not consistent with any traumatic 
cervical/laryngeal injury.  The examiner concluded that is 
was "high unlikely" that the Veteran's chronic laryngeal 
disorder was related to any identifiable service-related 
trauma.  

The evidence is wholly unfavorable to the Veteran's claim.  
The Veteran's service treatment records disclose no report or 
complaint of an injury to the larynx.  The records of in-
service hospitalization in 1976 disclose no complaint of a 
larynx disorder or injury.  Separation examination is 
negative for findings or complaint of a larynx injury.  Post-
service evidence reflects that the Veteran sustained numerous 
post-service injuries, including injuries at work, gunshot 
injuries, injuries sustained in altercations, among other 
injuries documented during the Veteran's psychiatric 
hospitalizations and treatment and incarcerations.

The examiners who rendered VA opinions in May 2004 and 
February 2009 each attributed the Veteran's current symptoms 
of hoarseness to acid reflux.  The examiner who provided the 
May 2004 report concluded that "[t]here does not appear to 
be any permanent laryngeal injury from the [reported] 
incident in service."  The examiner who provided the 
February 2009 opinion concluded that it was "highly 
unlikely" that the Veteran had a current laryngeal disorder 
related to any incident of service.  

The only evidence favorable to the Veteran's claim is the 
Veteran's lay belief that his current symptoms of hoarseness 
were sustained in a crush injury incurred in service.  The 
only evidence supporting the claim is the Veteran's 
statements and testimony regarding his belief that he 
incurred a crush injury in service.  The Board acknowledges 
that a 1984 VA examination reflects that the Veteran had an 
old fracture of the larynx with aretnoid area displacement.  
However, that finding was made some 8 years after the 
Veteran's service.  The clinical records reflect that the 
Veteran had sustained a post-service injury at work prior to 
that VA examination.  No examiner has linked the finding on 
that examination to the Veteran's service or to a current 
disorder of the larynx, to include hoarseness.  

The cause of hoarseness is not readily observable by a lay 
person.  The Veteran's lay statements do not establish that 
he incurred a crush injury to the larynx in service, or that 
any incident of service resulted in a current disorder 
manifested by hoarseness.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006)

Moreover, the Veteran's testimony that residuals of a 
laryngeal crush injury have been chronic and continuous since 
service and result in current residuals is not supported by 
VA or private treatment records.  Rather, the records 
disclose that the Veteran did not seek treatment for an 
injury to the larynx prior to 1984, and that, if there was a 
laryngeal injury in service, there is no current 
manifestation or residual of that injury.  The Veteran's lay 
testimony is not competent to establish that he has current 
residuals of a crush injury of the larynx in service, and the 
medical opinions of record contradict that lay belief.    

The preponderance of the competent medical evidence and 
credible lay evidence is against the claim.  Because the 
preponderance is against the claim, no provision regarding 
resolution of reasonable is applicable.  38 U.S.C.A. 
§ 5107(b).  The claim is denied.


ORDER

The appeal for service connection for a back disorder is 
denied.

The appeal for service connection for a bilateral knee 
disorder is denied.

The appeal for service connection for a disorder of the 
larynx is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


